DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed feature “the second flat surface extending from the first flat surface and being provided on the outer peripheral side of the first tubular body relative to the first flat surface” is not clear.  It seems that a comparison is lacking in the underlined portion of the claimed feature.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguran, Jr. et al. (5,163,706).
Re: claim 1, Maguran, Jr. shows a damping force adjustable shock absorber, as in the present invention, comprising a tubular member; and
a damping force generation unit 100 and a solenoid 189 contained inside the tubular member, the solenoid being configured to drive the damping force generation unit,
wherein a damping force is generated by controlling a flow of hydraulic fluid accompanying a movement of a piston 24 in a cylinder 20 of the damping force adjustable shock absorber with use of the damping force generation unit contained in the tubular member, 
wherein the tubular member includes 
a first tubular body 102,
a second tubular body 206 disposed outside this first tubular body and arranged along a direction in which this first tubular body extends, and

wherein the crimp portion includes
a groove portion, between flanges 108 and 110, provided on an outer peripheral surface of the first tubular body along a circumferential direction thereof, and
an end portion of the second tubular body contained while being bent in this groove portion, see figure 2, and
wherein the groove portion includes an inclined surface inclined into the tubular member from a second tubular body side where the second tubular body is located toward a first tubular body side where the first tubular body is located,
a third flat surface provided on the second tubular body side, the third flat surface
extending along a radial direction of the tubular member from the second tubular body side of the inclined surface to the radial outer peripheral surface of the first tubular body, see marked up figure 2 below.









    PNG
    media_image1.png
    1050
    951
    media_image1.png
    Greyscale




Re: claim 3, Maguran, Jr. shows the first flat surface extends along an axial direction of the tubular member, as marked above.
Re: claims 4 and 7, Maguran, Jr. shows the groove portion includes a second flat surface provided on an opposite side from the second tubular body side, the second flat surface extending from the first flat surface and being provided on the outer peripheral side of the first tubular body relative to the first flat surface, as marked above.
Re: claims 5 and 8, Maguran, Jr. shows the second flat surface is a second inclined surface inclined into the tubular member from the first tubular body side toward the second tubular body side, as marked above.


Response to Arguments
Applicant's arguments filed on 9/23/21 have been fully considered but they are not persuasive.
Applicant argues that the third surface of Maguran is not from the second tubular body side of the inclined surface to the radial outer peripheral surface of the first tubular body.  Applicant points to surfaces 153D and 152D’ of figure 6.  However, the claim language is not particular to those surfaces.  A second body side is not particularly restricting the side to become surface 152D’.  Perhaps, Applicant would like to amend the claim language to further defining the surfaces that are being claimed.  Moreover, it is noticed that the claimed third surface is not being recited to be a surface of the first tubular body in the same manner as the other surfaces being claimed in claim 1.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657